     Case 3:19-cv-00970-JLS-AHG Document 151 Filed 01/21/21 PageID.6811 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     ORTHOPAEDIC HOSPITAL d/b/a                        Case No.: 19-CV-970 JLS (WVG)
       Orthopaedic Institute For Children,
12
                                        Plaintiff,       ORDER VACATING HEARING
13
       v.                                                (ECF No. 145)
14
       DJO GLOBAL, INC. and
15
       DJO FINANCE LLC,
16                                   Defendants.
17
18
19          Presently before the Court is Plaintiff Orthopaedic Hospital’s Motion for Leave to
20    File Amended Complaint (ECF No. 145). On its own motion, the Court VACATES the
21    hearing scheduled for January 28, 2021 at 1:30 p.m. and takes the matter under submission
22    without oral argument pursuant to Civil Local Rule 7.1(d)(1).
23          IT IS SO ORDERED.
24    Dated: January 21, 2021
25
26
27
28

                                                     1
                                                                              19-CV-970 JLS (WVG)
